Rabin, J. P.
(dissenting). I dissent and vote to affirm. This appeal concerns but 4 damage parcels out of a total of 691 involved in this condemnation proceeding. No appeal was taken by the city with respect to the other 687 parcels, so it may be assumed that the city considers the land values fixed as to those parcels, to be proper.
The city contends that the award for damage parcels 322, 323 and 324 is excessive, contrary to the weight of the evidence and based upon an erroneous theory of valuation. We find no support in the record for that contention. The court’s original award for these parcels was $289,850. After the hearing of objections the award was increased by $6,500. Counsel for the city stated at the time objections were heard that the original award was ‘ ‘ fair, just and reasonable. ’ ’ Accepting that statement the question then is — should this court overrule the additional allowance of $6,500. Considering the amount of the initial award the additional allowance of $6,500 would appear to be trival and de minimis. Moreover it does not appear that the increase was not warranted. Consequently it is our view that Special Term should not be overruled in fixing the award for these parcels.
We are also of the opinion that the award for damage parcel 654 should not be disturbed. The city bases its appeal as to this parcel solely on the fact that in 1954 the land involved was purchased at public auction for $13,000. The assessed value of this parcel at the time of vesting was $11,000. The city’s expert and the claimant’s expert completely disregarded both the 1954 sale and the assessment. The city’s expert appraised the land value at $52,044, while claimant’s expert assigned a value of $93,775. The testimony of these two experts was the only evidence of value as of the date of vesting of title. It is apparent therefore that the award made by the court below was justified on the evidence given by the experts. It may be noted that the experts also disregarded the assessments on adjacent damage parcels 656, 657 and 658. There the land *369assessment was $5,700 and the court’s award was $50,580. Yet no appeal was taken by the city on those damage parcels.
The majority decision herein would seem to indicate that on retrial .the Special Term should establish different unit lot values than those adopted by the court in reaching its decision. This in our view would result in unequal treatment of the claimants on the damage parcels which are the subject of this appeal as compared with claimants on the other 687 parcels. The record indicates that Special Term in fixing the land values through the entire proceeding, adopted consistent and uniform unit lot values, varying to some extent, of course, on difference of location. Consequently if on retrial different and inconsistent unit lot values are to be established as to the parcels under review then the uniformity of the land values which the Special Term attempted to establish in this proceeding will be destroyed. The situation, and our view of the case, might be different if the city were seeking on appeal to establish that the land values fixed by the court throughout this proceeding were based upon some improper, illegal or erroneous method of fixing land values. All that we have here however is an appeal with respect to “ quantum ” on these 4 parcels. We see no basis for overruling the judgment of the court below in fixing the land values on these parcels.
The second separate and partial decree should be affirmed in all respects with costs to respondents.
Valente, and Bergan, JJ., concur with McNally, J; Rabin, J. P., dissents in opinion, in which M. M. Frank, J., concurs.
Decree so far as appealed from reversed, on the law and on the facts, and a new trial ordered in the interest of justice, with costs to appellant.